Case: 18-50815      Document: 00514963319         Page: 1    Date Filed: 05/20/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 18-50815
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                           May 20, 2019
                                                                            Lyle W. Cayce
MADELEINE CONNOR,                                                                Clerk


                                                 Plaintiff-Appellant
v.

LEAH STEWART, in her individual capacity as a LD Director; ERIC
CASTRO, in his individual capacity as a LD Director; CHUCK
MCCORMICK, in his individual capacity as a LD Director

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CV-827


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Rule 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.